COURT OF APPEALS FOR THE
                   FIRST DISTRICT OF TEXAS AT HOUSTON



                                  ORDER

Appellate case name:     Gomez v. State

Appellate case number: 01-12-00972-CR

Trial court case number: 14574A

Trial court:             344th District Court of Harris County, Texas

      The Court requests briefing in this case. Appellant’s brief is due
January 4, 2013. The State’s brief is due January 18, 2013. Because of the
expedited nature of this appeal, extension of time will not be granted absent
extraordinary circumstances. See TEX. R. APP. P. 31.


        It is so ORDERED.

Judge’s signature: /s/ Justice Harvey G. Brown
                   acting individually

Date:              December 17, 2012